DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/078,809, was filed on October 23, 2020, and is a continuation of 15/633,310, filed 06/26/2017 (now U.S. Patent 10,817,940), which claims priority from Provisional Application 62/357,627, filed July 1, 2016.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Final Office Action is in response to Applicant’s communication of November 16, 2021.
Claims 2-12 are pending, of which claims 2, 7, and 12 are independent.
Independent claims 2, 7, and 12 have been amended.
All pending claims have been examined on the merits.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the grounds of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent 10,817,940 B2 to Jaycobs, in view of “Convergence of Insurance and Financial Markets” to Cummins and Weiss (2009), and further in view of “Financial Hedging the Risk of Hurricanes” to Cui et al. (Jan. 22, 2016). 
 (Effective filing date of present application: July 1, 2016. Effective filing date of U.S. Patent 10,817,940 B2: July 1, 2016) 
Independent claims 2, 7, and 12 of the present application are obvious variations of independent claims 1, 6, and 11 of the issued patent, respectively. Although the independent claims at issue are not identical, the present claims are obvious variations of the co-pending application(s), due to shared claim language. 
 “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960). See also MPEP § 2131.02. 
The table below underlines and bolds features that are recited in one of independent claim 2 of the pending application and independent claim 1 of the issued patent, but not in the other claim. 
U.S. Application No. 17/078,809 
(Present Application)
U.S. Patent 10,817,940 B2
2. An apparatus comprising: 
a memory; 
a display device; 
a network interface to communicate with at least one remote device; 
at least one processor to: 
receive from a remote device a plurality of longitude and latitude coordinate pairs; 

detect selection of a given zip code; 
render on the display device a graphical representation of a map and a circle around the given zip code on the map, the circle having a predetermined area; 
change a shade level of the circle, the shade level indicating an available binary option based on whether a hurricane will make landfall within the zip code represented by the circle on the map; 
detect a selection of the circle;
render on the display device a plurality of landfall probabilities on the map; 
in response to detecting the selection of the circle, receive data indicative of a request to purchase the binary option; 
receive from a remote device a landfall location of the hurricane; 
identify whether the landfall location corresponds to the given zip code; and in response to identifying whether the landfall location corresponds to the given zip code, calculate a payout of the binary option such that the payout is at least partially based on a strength of the hurricane.

a memory; 
a display device; 
a network interface to communicate with at least one remote device; 
at least one processor to: 
receive from a remote device a plurality of longitude and latitude coordinate pairs;

detect selection of a given zip code; 
render on the display device a graphical representation of a map and a circle around the given zip code on the map, the circle having a predetermined area; 
change a shade level of the circle, the shade level indicating an available binary option based on whether a storm will make landfall within the zip code represented by the circle on the map; 
render on the display device a plurality of landfall probabilities on the map; 
in response to detecting the selection of the circle, receive data indicative of a request to purchase the binary option; 
receive from a remote device a landfall location of the storm; and 
identify whether the landfall location corresponds to the given zip code.


Independent claims 7 and 12 of the present application are rejected on similar grounds, because they differ from independent claims 6 and 11 of the issued patent in the same manner as claim 2 of the present application differs from claim 1 of the issued patent.
Moreover, dependent claims 3-6 and 8-11 of the present application are identical to dependent claims 2-5 and 7-10 of the issued patent.
While “hurricane” in claim 2 of the present application differs from “storm” in claim 1 of the issued patent, it would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to apply the method as taught by claim 1 of the issued patent above, to a “hurricane”, as recited in claim 2 of the pending application, because a “hurricane” is a well-known type of “storm”.
Furthermore, while independent claims 2, 7, and 12 of the present application recite:
in response to identifying whether the landfall location corresponds to the given zip code, calculate a payout of the binary option such that the payout is at least partially based on a strength of the hurricane.

which is not recited in claim 1 of the issued U.S. Patent 10,817,940 B2, it would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to apply the method as taught by claim 1 of the issued U.S. Patent 10,817,940 B2 to also include the feature 
“calculating a payout of the binary option such that the payout is at least partially based on a strength of the hurricane”, 

as recited in in independent claims 2, 7, and 12 of the pending application. 
This is because the independent claims 2, 7, and 12 of the present application and claim 1 of U.S. Patent 10,817,940 B2 all recite “receive data indicative of a request to purchase the binary option”, wherein “binary options” are well known insurance policies / “hedging” financial instruments.  
(As Cummins and Weiss state in the abstract to their article: “These developments have led to the development of hybrid insurance /financial instruments that blend elements of financial contracts with traditional reinsurance as well as new financial instruments  patterned on asset-backed securities, futures, and options that provide direct  access to capital markets.”) 
Furthermore, it would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to apply the method as taught by claim 1 of issued U.S. Patent 10,817,940 B2 to include the feature: 
“in response to identifying whether the landfall location corresponds to the given zip code”, as recited in independent claims 2, 7, and 12 of the pending application, because it was well known to do so for a “region”, as discussed in the Cui reference (“Financial Hedging the Risk of Hurricanes”, top of page 40).  Identifying whether the landfall location corresponds to a given zip code is an obvious variation of Cui’s identifying whether the landfall location corresponds to a given “region”.

Response to Amendment
Claim Rejections - 35 USC § 112
The 35 U.S.C. § 112(b) rejections of claims 2-6 have been withdrawn, in response to Applicant’s amendment to claim 2.
More specifically, independent claim 2 has been amended to recite the step of recites the step “detecting, by the at least one processor, a selection of the circle via the display”, as recited in claim 7, which provides antecedent basis for the claimed feature “in response to detecting the selection of the circle”. 
The rejections of dependent claims 3-6 are also withdrawn, by virtue of the amendment to independent claim 2. 

Double Patenting
The double patenting rejection of claims is maintained.
The Applicant states in the remarks filed on Nov. 16, 2021 that “Applicant may file a Terminal Disclaimer which disclaimers (sic) the terminal portion of this application that would otherwise extend beyond the expiration date of the ‘940 patent, upon a finding of allowable claims.”
However, the Applicant is reminded that due to the double patenting rejection, the Applicant must file a Terminal Disclaimer Application before the claims can be “found to be allowable”.

Claim Rejections - 35 USC § 101
The 35 USC § 101 rejection of claims 2-12 has been withdrawn.
The Examiner agrees with the Applicant’s arguments in pages 7-13 of the response filed on November 16, 2021, that graphical user interface (GUI) recited in the claims 2-12 integrates the abstract idea into a practical application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0355077 A1 to Ahmed. 
Recites the following in claim 2 (emphasis added): 

“The system of claim 1, wherein the collaboration module in communication with the geographical range location module configured to provide a route to the service provider in real time to reach the location specified by the requestor; and the servers, combination of servers, databases, rams, processors, systems in cloud and other related infrastructure reads the latitude and longitude of all service providers and reads the zip code from the defined data base within the set radius and matches only those service providers who are available or have entered in that radius; once the number of service providers are matched with the set radius within the homeowner zip codes the system then displays those service providers on homeowner mobile devices, remote devices, computers, tablets.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
January 19, 2022 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        January 20, 2022